         Case 1:11-cv-12131-RWZ Document 361 Filed 01/04/19 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA AND THE                             CIVIL ACTION NO.:
STATE OF CALIFORNIA, ex rel.                                 11-cv-12131 RWZ
KIMBERLY HERMAN, AMY LESTAGE,
and KEVIN ROSEFF,

               Plaintiffs,

        vs.

COLOPLAST A/S, COLOPLAST CORP.,
HOLLISTER INC., 180 MEDICAL, INC., A-
MED HEALTH CARE CENTER, BYRAM
HEALTHCARE CENTERS, INC., CCS
MEDICAL, INC., LIBERATOR MEDICAL
SUPPLY, INC., RGH ENTERPRISES, INC.
d/b/a EDGEPARK MEDICAL SUPPLIES,
and SHIELD CALIFORNIA HEALTH CARE
CENTER, INC.,

               Defendants.


            SHIELD CALIFORNIA HEALTH CARE CENTER, INC.’S
   OPPOSITION TO PLAINTIFFS’ MOTION FOR PARTIAL RECONSIDERATION

       This Court has twice rejected Plaintiffs’ attempts to elicit testimony from witnesses who

were not disclosed to Shield in the six-year history of this litigation until the eve of trial. Hoping

that the third time is the charm, Plaintiffs request that the Court “reconsider” its ruling excluding

the untimely-disclosed witnesses from testifying at trial. But as Plaintiffs well know, a Motion

for Reconsideration is disfavored in this Circuit and is allowed in only the rarest of

circumstances: a clear showing that the Court committed a manifest error of law or upon the

discovery of new evidence. Plaintiffs offer neither, and the Motion for Partial Reconsideration

(“Motion”) should be denied. Plaintiffs then request “in the alternative” that the Court authorize

depositions for two of the excluded witnesses, Siobhan Franklin and Pansy Watson, in the event

that “rebuttal” testimony is required. This request for “alternative” relief is nothing more than a

repackaged request that the Court reconsider its preclusion ruling. Moreover, even if Plaintiffs

                                                  1
         Case 1:11-cv-12131-RWZ Document 361 Filed 01/04/19 Page 2 of 7



are permitted to offer rebuttal testimony at trial, they may not do so through the witnesses at

issue here, because the federal rules require a party to identify any witness that a party may call

at trial, including rebuttal witnesses. Because Plaintiffs failed to do so, these witnesses are

precluded from testifying at trial in any capacity.

                                           ARGUMENT

       “Reconsideration is an extraordinary remedy that should rarely be granted.” Oath Nguyen

Chung v. StudentCity.com, Inc., No. 10-10943-RWZ, 2013 U.S. Dist. LEXIS 18589, at *2 (D.

Mass. Feb. 12, 2013) (Zobel, J.). A motion for reconsideration is only allowed if the movant

presents “newly discovered evidence (not previously available)” or demonstrates that the

decision was based on a “manifest error of law.” Id.; see also Biltcliffe v. CitiMortgage, Inc., 772

F.3d 925, 930 (1st Cir. 2014); Palmer v. Champion Mortg., 465 F.3d 24, 30 (1st Cir. 2006). To be

sure, a motion for reconsideration “does not provide a vehicle for a party to undo its own

procedural failures, and it [] does not allow a party to … advance arguments that could and

should have been presented to the district court prior to the judgment.” Aybar v. Crispin-Reyes,

118 F.3d 10, 16 (1st Cir. 1997). Therefore, the Court “will not consider any argument already

rejected, or any theory that could—and should—have been raised earlier.” Karter v. Pleasant

View Gardens, Inc., 323 F. Supp. 3d 179, 181 (D. Mass. 2018) (Zobel, J.); see also Ruize Rivera

v. Pfizer Pharmaceuticals, LLC, 521 F.3d 76, 81 (1st Cir. 2008).

       In their Motion, Plaintiffs completely ignore these standards, which are well known to

them (see Docket No. 347). Plaintiffs neither present newly discovered evidence nor identify a

manifest error of law in the Court’s order. Instead, they rehash prior arguments, which the Court

rejected, and raise a new argument (not based on newly-discovered evidence) that is procedurally

defaulted. The Motion should be denied in its entirety.



                                                  2
           Case 1:11-cv-12131-RWZ Document 361 Filed 01/04/19 Page 3 of 7



I.     Plaintiffs’ Rehashed Arguments Are Improper in a Motion for Reconsideration

        Plaintiffs have abandoned their attempts to call Nicholas Paul and Joseph Chavez at trial,

but they persist in seeking testimony from two of the newly-disclosed witnesses: Pansy Watson

and Siobhan Franklin. Plaintiffs claim that, even though they failed to disclose these witnesses to

Shield before discovery closed, they should be able to call these witnesses at trial because they

are “integral to Plaintiffs’ presentation of their case” to demonstrate scienter and materiality.

Motion at 2. But Plaintiffs don’t show why the Court’s ruling precluding these witnesses was

based on a manifest error of law. Moreover, Plaintiffs raised these precise arguments previously,

see Opposition to Motion to Exclude (Docket No. 356) at 8; they cannot be rehashed in a motion

to reconsider. See Biltcliffe, 772 F.3d at 930.

II.    Plaintiffs’ New Arguments Are Waived and Are Not Meritorious

       Next, Plaintiffs claim, for the first time, that Shield knew that Plaintiffs intended to call

Ms. Franklin at trial based on a stray comment that Plaintiffs’ counsel insists he made during a

settlement meeting.1 As a threshold matter, Plaintiffs have long known about this meeting, which

occurred on October 13, 2017. Plaintiffs’ counsel’s own alleged stray comment obviously does

not constitute newly discovered evidence, and there is no reason why Plaintiffs could not have

raised this argument previously. Having failed to do so, it is waived.

       Even if the claim was not waived, it is undisputed that Plaintiffs failed to identify Ms.

Franklin (and Ms. Watson) in their Rule 26(a) disclosures to Shield until nine months after

discovery closed and after summary judgment was complete. Shield certainly does not concede

that Plaintiffs disclosed that they intended to call Ms. Franklin at trial at the meeting in question.

But even if this statement was made, an offhand remark at a settlement meeting is no substitute

       1
           Plaintiffs do not claim that any representation was made regarding Ms. Watson during this meeting.



                                                         3
           Case 1:11-cv-12131-RWZ Document 361 Filed 01/04/19 Page 4 of 7



for compliance with the fair notice provisions of Rules 26 and 37. A party who fails to timely

identify a witness “is not allowed to use that information or witness to supply evidence on a

motion, at a hearing, or at trial, unless the failure was substantially justified or is harmless.” Fed.

R. Civ. P. 37(c)(1); see also Klonoski v. Mahlab, 156 F.3d 255, 269 (1st Cir. 1998) (“the required

sanction in the ordinary case is mandatory preclusion”); Melczer v. Unum Life Ins. Co. of Am.,

259 F.R.D. 433, 436 (D. Ariz. 2009) (Rule 37(c)(1) “means what it says”).

III.    Plaintiffs Should Not Be Permitted to Depose the Excluded Witnesses

       Finally, having provided the Court with no cognizable basis to reconsider its decision,

Plaintiffs nonetheless request authorization to depose these excluded witnesses. Plaintiffs

previously characterized Ms. Franklin and Ms. Watson as “integral” witnesses for their case-in-

chief. Later, they re-branded them as expert witnesses, hoping to avoid preclusion for having

failed to disclose them as fact witnesses. Now, Plaintiffs claim that “one of the primary reasons”

for identifying Ms. Franklin and Ms. Watson was to “rebut” evidence that Shield may offer at

trial. See Motion at 4. As Plaintiffs have previously intoned,2 “[l]itigation is not a game of

hopscotch . . . a litigant should not be allowed to switch from theory to theory like a bee in

search of honey.” Cochran v. Quest Software, 328 F.3d 1, 11 (1st Cir. 2003) .

       However the witnesses are characterized, the Court should reject Plaintiffs’ thinly-veiled

attempt to evade the preclusion order. Plaintiffs couch this request as an “alternative” remedy,

but it is actually just another way to ask the Court reconsider its prior ruling. The same standard

that applies to the motion for reconsideration applies to the “alternative” request to depose these

witnesses. Because Plaintiffs have neither offered newly-discovered evidence nor identified a



       2
           See Relator’s Opposition to Shield’s Motion for Reconsideration, at 2 (Docket No. 347).



                                                         4
         Case 1:11-cv-12131-RWZ Document 361 Filed 01/04/19 Page 5 of 7



manifest error of law in the Court’s decision, the witnesses are precluded from testifying at

trial—in court or via deposition testimony.

       Plaintiffs appear to be under the misimpression that they were not required to disclose

witnesses who would only be used for rebuttal purposes. In fact, a party must disclose “each

individual likely to have discoverable information—along with the subjects of that

information—that the disclosing party may use to support its claims or defenses, unless the use

would be solely for impeachment.” Fed. R. Civ. P. 26(a)(1)(A)(i). This includes information that

a party may use to support the denial “or rebuttal” of the party’s allegations. See Fed. R. Civ. P.

26 advisory committee’s note (2000) (emphasis added). Courts regularly reject attempts to

introduce previously undisclosed witnesses at trial under the guise of “rebuttal.” See United

States v. 434 Main St., No. 09-11635-JGD, 2012 U.S. Dist. LEXIS 159532, at *2 (D. Mass. Nov.

7, 2012) (Dein, M.J.) (granting motion to exclude previously undisclosed “rebuttal” witness); see

also Searles & Van Bebber, 251 F.3d 869, 877-78 (10th Cir. 2001) (affirming exclusion of

“rebuttal” witness); Faure v. Las Cruces Med. Ctr., LLC, No. 14-cv-559 KG/KBM, 2017 U.S.

Dist. LEXIS 150358, at *5 (D.N.M. Sept. 15, 2017) (“Witnesses, including rebuttal witnesses are

subject to the Rule 26(a)(1) disclosure requirements”); United States v. M&T Mortgage

Corp., 518 F. Supp. 2d 108, 114 (D.D.C. 2007) (“there [is] no ‘rebuttal’ exception” to Rule

26(a)(1)).

       In short, even if Shield introduces evidence at trial that triggers rebuttal —and it is

premature to assume that this will occur—Ms. Franklin and Ms. Watson may not offer rebuttal

testimony, because “to the extent the plaintiff believed that [the witness] may have been needed




                                                 5
          Case 1:11-cv-12131-RWZ Document 361 Filed 01/04/19 Page 6 of 7



as a witness at trial, it had an obligation to disclose him.” 434 Main St., 2012 U.S. Dist. LEXIS at

*2.3

                                                 CONCLUSION

         For the above-stated reasons, Shield requests that the Court deny Plaintiffs’ Motion for

Partial Reconsideration in its entirety.




3
  It must be noted that Plaintiffs do not really view Ms. Franklin and Ms. Watson as mere rebuttal witnesses.
Plaintiffs intend to offer Ms. Franklin to testify about discussions she had with Shield as a California Deputy
Attorney General during the prior Donath litigation. Motion at 2. This testimony goes directly to Plaintiffs’ theory
that, based on the prior litigation, Shield was aware that its rebate arrangement with Coloplast was unlawful—that
Shield acted with the requisite scienter under the False Claims Act (“FCA”). See Third Amended Complaint, ¶143.
Similarly, Plaintiffs proffer that Ms. Watson, a high-level employee within the California Department of Health
Care Services, will testify that Shield’s supposed violation of the California Upper Billing Limit regulation was
material to the state’s payment determination. Motion at 2. Plaintiffs must offer evidence to satisfy the scienter and
materiality elements of the FCA in their case-in-chief. Thus, while Plaintiffs characterize Ms. Franklin and Ms.
Watson as rebuttal witnesses, it is apparent that they actually intend to use them affirmatively to prove their claims
against Shield.




                                                           6
        Case 1:11-cv-12131-RWZ Document 361 Filed 01/04/19 Page 7 of 7



                                             Respectfully submitted,


                                             SHIELD CALIFORNIA HEALTHCARE
                                             CENTER, INC.

                                             By its attorneys,

                                             David S. Schumacher__________________
                                             David S. Schumacher (BBO #647917)
                                             HOOPER, LUNDY & BOOKMAN, P.C.
                                             470 Atlantic Avenue, Suite 1201
                                             Boston, MA 02210
                                             (617) 532-2700
                                             (617) 345-3927 (fax)
                                             dschumacher@health-law.com

                                             Patric Hooper (Pro Hac Vice)
                                             HOOPER, LUNDY & BOOKMAN, P.C.
                                             1875 Century Park East, Suite 1600
                                             Los Angeles, California 90067-2517
                                             (310) 551-8111
                                             (310) 551-8181 (fax)
                                             phooper@health-law.com

                                             Katrina A. Pagonis (Pro Hac Vice)
                                             HOOPER, LUNDY & BOOKMAN, P.C.
                                             575 Market Street, Suite 2300
                                             San Francisco, CA 94105
                                             (415) 875-8500
                                             (415) 875-8519 (fax)
                                             kpagonis@health-law.com

DATED: January 4, 2019
                                     Certificate of Service

       I, David S. Schumacher, counsel for Shield California Healthcare Center, Inc., hereby

certify that this document filed through the CM/ECF system will be sent electronically to the

registered participants as identified on the NEF (NEF) and paper copies will be sent to those

indicated as non-registered participants on January 4, 2019.

                                                               David S. Schumacher__________
                                                               David S. Schumacher


                                                7
